DETAILED ACTION
	This Office Action is in response to Applicant’s Amendment and Remarks filed on 21 June 2022 in which claim 6 was canceled and claims 1 and 15 were amended to change the scope and breadth of the claims.
	Claims 1, 3-5, 7, 9, 10 and 12-17 are pending in the current application and are examined on the merits herein.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Withdrawn Rejections
Applicant’s amendment, filed 21 June 2021, with respect to the rejection of claim 6 under 35 U.S.C. § 112(d), has been fully considered and is persuasive because the claim has been canceled.

New & Modified Rejections
The following are new ground(s) or modified rejections necessitated by Applicant's amendment, filed on 21 June 2022, where the limitations in pending claims 1 and 15 as amended now have been changed. Therefore, rejections from the previous Office Action, dated 21 December 2021, have been modified and are listed below.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3-5, 7, 9, 10, 12-14, 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Mitsuhashi et al. (US Patent No. 3,708,396, cited in previous Office Action) in view of Dassori et al. (US Patent Application Publication No. 2015/0251980, cited in previous Office Action) and further in view of Ma (US 9,144,797, cited in PTO-892).
Mitsuhashi et al. teach a process for producing maltitol comprising the steps of subjecting maltose produced from starch to catalytic hydrogenation in the presence of a Raney nickel catalyst and hydrogen gas at a temperature of 80 °C to 150 °C, and a pressure of 20 to 100 kg/cm3 (equivalent to 284 psi to 1422 psi), (claim 11). Mitsuhashi et al. teach the final composition contained 90-96% maltitol, and 1.8-7.3% sorbitol depending on the presence of CaCO3 (col. 13, lines 17-29). 
Mitsuhashi et al. do not expressly disclose a fixed-reactor bed or the concentrations of reagents recited in the present claims, the liquid hourly space velocity, or the rate at which hydrogen is introduced into the reactor (present claim 1). 
Dassori et al. teach a process for improving a continuous multiphase reaction system including a solid catalyst, one or more reactants in the gas phase and one or more reactants in the liquid phase, comprising introducing a liquid phase reactant into a reactor in a targeted concentration at the inlet and at one or more downstream locations along the reactor in the axial direction of fluid flow (claim 1). Dassori et al. teach the concentration of the liquid phase reactant is within thirty percent of the targeted concentration value over at least about thirty percent of the length of a catalyst bed (claim 4). Dassori et al. teach the process is used for the hydrogenation of a sugar to prepare a sugar alcohol product (claim 19). 
Dassori et al. teach the targeted concentration is optimized to provide “maximum economic value…byproduct formation and related purification requirements, productivity in terms of desired products and selectivity to those products and so forth” (paragraph [0019]). Dassori et al. teach another advantage to the method is the reduction in the volume of costly Raney nickel catalyst needed (paragraph [0044]). Dassori et al. teach applying the above process to the hydrogenation of all known sugars to sugar alcohols (paragraph [0039]). Dassori et al. teach the method of catalytic hydrogenation is known for the production of mannitol, sorbitol and mixtures thereof (paragraph [0035]). Dassori et al. teach the hydrogenation of sugars to sugar alcohols is commercially significant, wherein the conversion of dextrose to sorbitol is one example (paragraph [0033]).
Dassori et al. teach using a fixed bed reactor to convert dextrose to sorbitol, wherein the concentration of dextrose is 20%  (example 2) or 30% concentration (Example 1). Dassori et al. teach converting dextrose to sorbitol in the presence of a commercial Raney nickel sponge metal hydrogenation catalyst (Examples 1 and 2), wherein hydrogen gas was supplied at 1800 psi with a liquid hourly space velocity of 1.0 per hour (paragraphs [0032] and [0062]). Dassori et al. teach the temperature of the reactor was set to 115 °C, and the hydrogen to dextrose mass ratio was set at 20:1 (paragraph [0062]). Dassori et al. teach setting the hydrogen gas to liquid dextrose ratio to 34:1 (col. 8, paragraph [0069]). Dassori et al. teach achieving a dextrose conversion rate of 99.9%, with 0 ppm nickel catalyst, and less than 0.001% reducing sugars (see for example, Example 2, Table 2). 
Dassori et al. teach an example of adding an additional 19% dextrose solution to a reactor at a LSHV of 1 hr-1 with 0.25 ml/minute of additional hydrogen (example 4). Dassori et al. found this method of hydrogenation had no observable deactivation or nickel leaching. This method yielded an average sorbital production rate of 9.0 g/hr which was better than the 30% single feed example and substantially higher than the 20% single feed example.
Ma teaches a continuous hydrogenation process, the process comprising introducing a carbohydrate or sugar solution feedstock and hydrogen into a reactor having a catalyst therein to produce a sugar alcohol (claim 1; col.12:12-23). Ma teaches reacting said feedstock in an aqueous solution under pressure. Ma teaches performing the reactions under hydrogen at a hydrogen flow rate of 0.4 L/min (col.14:50-61). Ma also teaches controlling the reaction flow rate (Example 6).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to prepare maltitol from maltose using a fixed reactor bed with a concentration of up to 30% maltose, and the hydrogen is introduced into the reactor at rate of 0.4 L/min.
Starting from Mitsuhashi et al., the skilled artisan would have been motivated to look to the teachings of Dassori et al. and Ma because they are all concerned with converting a sugar to a sugar alcohol (in the form of a liquid) in the presence of hydrogen gas and Raney nickel hydrogenation catalyst. Their shared goal is to maximize the formation of the desired sugar alcohol and minimize the formation of unwanted byproducts. 
Dassori et al. expressly teach the improvement in the production of sugar alcohol lies in maintaining a concentration of liquid reactant (i.e. the sugar) to less than 30% in a fixed-bed reactor for the continuous production of the sugar alcohol. One having ordinary skill in the art would have been motivated to follow the concentration guideline of Dassori et al. which includes using a hydrogen gas to liquid sugar ratio of 20:1 or 34:1 (which lies within the range recited in instant claim 2), heating the reaction to 115 °C (which lies within the ranges recited in instant claims 4 and 5), at a pressure of 1800 psi (which lies within the ranges recited in amended claims 1, 6, 7), at a liquid hourly space velocity of 1 per hour (which lies within the ranges recited in instant claims 1, 9 and 15).
With respect to the ratio of hydrogen gas to reactant liquid (i.e. maltose), one having ordinary skill in the art would have been motivated to optimize the amount of each component because Dassori et al. teach the targeted concentration is optimized to reduce the amount of costly Raney nickel catalyst needed, and to provide “maximum economic value…byproduct formation and related purification requirements, productivity in terms of desired products and selectivity to those products and so forth” (paragraph [0019]). A ratio of 34:1 taught by Dassori et al. is close to the ratio recited in amended claim 15 of ≥ 40:1. In addition, Dassori et al. expressly emphasize the importance of maintaining a low concentration of sugar substrate. In other words, Dassori et al. imply it is favorable to use much higher concentrations of hydrogen, as evidenced by the disclosure of a 34:1 ratio of hydrogen to sugar. 
Starting from Dassori et al., the ordinary artisan would have known hydrogen can be introduced into the reactor at a rate of 0.25 mL/min with favorable conversion yields. In combination with the teaching from Ma, the skilled artisan would have also known that hydrogen can be introduced at a rate of 0.4 mL/min with a reasonable expectation of success in hydrogenating a sugar to a sugar alcohol. 
See MPEP 2144.05, section I “Similarly, a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close”. Also see MPEP 2144.05 section II, “Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical.”. 
According to Dassori et al., the process results in a final product having a yield of 99.9% polyol, with 0 ppm nickel catalyst, and less than 0.001% reducing sugars. Thus, the ordinary artisan would have expected that subjecting maltose to the conditions of Dassori et al. would similarly result in a yield of about 99.9% maltitol, and less than 0.001% maltose and sorbitol as recited in instant claim 1. 
The recitation “wherein a dextrose concentration is controlled to be less than 0.20 mol% in said final product” in present claim 10 is met by the combined teaching of Mitsuhashi et al. and Dassori et al. which teach obtaining final products having a high concentration of the desired polyol, and no mention of dextrose. 
The recitation “wherein said final product contains an amount of leached catalyst that is at least 55% less relative to an amount leached from a catalyst in a batch reactor process” in examined claim 13 is a latent property of performing a continuous process as taught by Dassori et al. The same rational applies to the characteristics of the final product recited in examined claim 1. The amount of sorbitol and maltose present in the final product is a result of subjecting maltose to the conditions recited in the instant claim, which are obvious in view of the combined teaching of Mitsuhashi et al. and Dassori et al. 
Thus, the claimed invention as a whole is prima facie obvious over the combined teaching of the prior art. 

Claim(s) 15 is rejected under 35 U.S.C. 103 as being unpatentable over Mitsuhashi, Dassori et al., and Ma as applied to claims 1, 3-5, 7, 9, 10, 12-14, 16 and 17 above, and further in view of Herrera et al. (Chemical Engineering and Processing, August 2016, vol. 109, pp. 1-10, cited in PTO-892).
Mitsuhashi, Dassori et al. and Ma teach as discussed above.
The above references do not expressly disclose controlling the dwell time of the maltose in the fixed-bed reactor (present claim 15).
Herrera et al. teach hydrogenation of sugars in a continuous reactor (title). Herrera et al. teach “conversion is a direct result of, among others, the residence time, which can be adjusted by increasing the size of the catalyst bed” (p.8, first para). Herrera et al. also teach controlling the liquid flow and hydrogen flow rates (table 9). Herrera et al. also report operating conditions of hydrogen relative to the 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to prepare maltitol from maltose using a fixed reactor bed with a concentration of up to 30% maltose, controlling the rate of introduction of the sugar into the fixed-bed reactor, a dwell time of the maltose in the fixed-bed reactor, the ratio of hydrogen to the medium and wherein the hydrogen is introduced into the reactor at rate of 0.4 L/min.
One having ordinary skill in the art would have been motivated to control the dwell time of the sugar in the reactor because Herrera et al. teach residence time (i.e. dwell time) directly affects the conversion of sugars in a continuous reactor. The skilled artisan would have also known from the combined teachings of the prior art that other factors directly affects the conversion of sugars. These factors include the concentration of maltose (per the teachings of Dassori et al.), the ratio of hydrogen to maltose in a medium (per the teachings of Dassori and Ma), and the rate of introduction of the maltose into the reactor (i.e. reaction rate, per the teachings of Dassori and Ma).
The obviousness rational with respect to the rate at which hydrogen is introduced is the same as discussed above.
The recitation “wherein said final product contains an amount of leached catalyst that is at least 55% less relative to an amount leached from a catalyst in a batch reactor process” in examined claim 13 is a latent property of performing a continuous process as taught by Dassori et al. The same rational applies to the characteristics of the final product recited in examined claims 1 and 15. The amount of sorbitol and maltose present in the final product is a result of subjecting maltose to the conditions recited in the instant claim, which are obvious in view of the combined teaching of Mitsuhashi et al. and Dassori et al. 
Thus the claimed invention as a whole is prima facie obvious over the combined teaching of the prior art. 

Response to Arguments
Applicant's arguments filed 21 June 2022 have been fully considered but they are not persuasive. 

Applicant contends the cited references do not teach a combination of a LSHV of ≤ 3.0 and a hydrogen to maltose substrate in a molar ratio of ≥ 20:1 per claim 1; and introducing hydrogen into the reactor at a rate of between 0.4-0.8 liters per minute.
The above arguments are not found persuasive. It is not necessary for a single reference to teach all the limitations of a single claim. However, Dassori et al. expressly teach a process for converting a sugar to a sugar alcohol at a LHSV of 1.0, which is ≤3.0. And Dassori et al. expressly teach a hydrogen to maltose ratio of 20:1 and 34:1. Both ratios read on the limitation of claim 1. In addition, newly cited Ma teaches performing the reactions under hydrogen at a hydrogen flow rate of 0.4 L/min for the conversion of sugars to sugar alcohols.

Applicant contends the cited references do not disclose the newly added limitations of amended claim 15. 
The above arguments are not found persuasive. One having ordinary skill in the art would have been motivated to control the dwell time of the sugar in the reactor because newly cited Herrera et al. teach residence time (i.e. dwell time) directly affects the conversion of sugars in a continuous reactor. The skilled artisan would have also known from the combined teachings of the prior art that other factors directly affects the conversion of sugars. These factors include the concentration of maltose (per the teachings of Dassori et al.), the ratio of hydrogen to maltose in a medium (per the teachings of Dassori and Ma), and the rate of introduction of the maltose into the reactor (i.e. reaction rate, per the teachings of Dassori and Ma).
The rejections are hereby maintained.

Conclusion
In view of the rejections to the pending claims set forth above, no claim is allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAHAR A CRAIGO whose telephone number is (571)270-1326. The examiner can normally be reached M-F: Noon-8pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis Mayes can be reached on 571-272-1234. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BAHAR CRAIGO/
Primary Examiner
Art Unit 1759